Exhibit 10.26
USA MOBILITY, INC.
2009 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and
entered into as of ___, 2009 (the “Grant Date”), by and between USA Mobility,
Inc., a Delaware corporation (the “Company”), and
                                         (the “Participant”).
RECITALS
     WHEREAS, the Company maintains the USA Mobility, Inc. Equity Incentive Plan
(the “Equity Plan”), which provides for the grant of restricted stock units to
employees in accordance with the terms and conditions of the Equity Plan; and
     WHEREAS, the Company maintains the 2009 Long Term Incentive Plan (the
“LTIP”) pursuant to which the Company desires to provide certain executives with
long-term incentives to induce such executives to continue in the employ of the
Company and its Affiliates, encourage the executives’ aggressive support of the
Company’s Long Range Plan, and promote the best interests of the Company and its
shareholders; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors,
which administers the Equity Plan and the LTIP, desires to grant the Participant
an opportunity to earn restricted stock units under the Equity Plan based on the
Company’s success of achieving certain Performance Goals during the Performance
Period, which ends December 31, 2012, in accordance with the terms of the LTIP;
and
     WHEREAS, the Company desires to memorialize the grant of the restricted
stock units to the Participant and set forth the terms and conditions of such
award, and the Participant desires to memorialize his or her acceptance of such
grant and the terms and conditions thereof, set forth in this Agreement. All
capitalized terms not defined in this Agreement shall have the meanings given to
such terms in the LTIP.
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:
          1. Grant of Restricted Stock Unit Target Award Opportunity. Subject to
the terms and conditions set forth in this Agreement, the LTIP and the Equity
Plan, the Company hereby grants the Participant ___ Restricted Stock Units,
subject to the terms, restrictions and other conditions set forth in this
Agreement and the LTIP (the “Restricted Stock Unit Target Award”).

1



--------------------------------------------------------------------------------



 



          2. Restricted Stock Unit Account. Each Restricted Stock Unit
represents one hypothetical share of common stock of the Company (“Common
Stock”). The Restricted Stock Units represent hypothetical shares and not actual
shares of Common Stock. The Company shall establish and maintain a Restricted
Stock Unit account as a bookkeeping account on its records for the Participant
and shall record in such account the number of Restricted Stock Units granted to
the Participant. No shares of Common Stock shall be issued to the Participant at
the time of grant, and the Participant shall not be, nor have any of the rights
or privileges of, a shareholder of the Company with respect to any Restricted
Stock Units recorded in the account. The Participant shall not have any interest
in any specific assets of the Company by reason of this award or the Restricted
Stock Unit account established for the Participant.
          3. Vesting. The Restricted Stock Unit Target Award shall be subject to
forfeiture until vested in accordance with the following vesting conditions, and
any right to receive payment of an Actual Award of Common Stock shall be subject
to Paragraph 4 herein.
          (a) If, after the conclusion of the Performance Period, the Committee
reasonably determines that the Performance Goals have been met, the Restricted
Stock Unit Target Award shall fully vest.
          (b) In the event of a Change of Control, vesting shall be accelerated
as follows provided that the Company is on track to meet the objectives in the
Company’s Long Range Plan as reasonably determined by the Committee (as
comprised immediately prior to the Change of Control).
          (i) If a Change of Control occurs during either of the first two years
of the Performance Period, fifty percent (50%) of the Restricted Stock Unit
Target Award shall vest.
          (ii) If a Change of Control occurs during the third year of the
Performance Period, seventy-five percent (75%) of the Restricted Stock Unit
Target Award shall vest.
          (iii) If a Change of Control occurs during the final year of the
Performance Period, one-hundred percent (100%) of the Restricted Stock Unit
Target Award shall become immediately and fully vested.
If the Participant’s Restricted Stock Unit Target Award is granted after
January 15, 2009, the accelerated vesting described above will apply on a
prorated basis based on the number of days Participant worked during the
Performance Period. For clarity, if the Participant becomes a participant in the
LTIP in the second year of the Performance Period, accelerated vesting of his
Restricted Stock Unit Target Award (prorated as described in Paragraph 4(b),
below) will be calculated as follows: fifty percent (50%) of a Participant’s
unvested Restricted Stock Unit Target Award will be multiplied by a fraction,
the numerator of which is the number of days the Participant was a participant
in the LTIP during the Performance Period, and the denominator of which is the
total number of days in the Performance Period.
          (c) The Committee, in its sole discretion, may accelerate the time at
which the Restricted Stock Unit Target Award vests provided that the Company is
on track to meet the objectives in the Company’s Long Range Plan.

2



--------------------------------------------------------------------------------



 



          4. Forfeiture or Pro-Ration of Restricted Stock Units.
          (a) If the Participant involuntarily Separates from Service without
Cause during his or her first year of participation in the LTIP, this Agreement
shall automatically terminate and the Restricted Unit Target Award shall be
forfeited as of the date of the Participant’s Separation from Service.
          (b) If the Participant is terminated for Cause or voluntarily
Separates from Service prior to the date Restricted Stock Units are paid, the
Restricted Stock Unit Target Award (whether or not such award is vested in
accordance with Paragraph 3 herein) shall automatically terminate and shall be
forfeited as of the date of the Participant’s Separation from Service.
          (c) If the Participant involuntarily Separates from Service without
Cause or due to disability (defined below) after one year from the Grant Date
has elapsed, the Participant’s Restricted Stock Unit Target Award shall be
pro-rated to the date of Separation from Service as follows: one-hundred percent
(100%) of the Restricted Stock Units granted herein will be multiplied by a
fraction, the numerator of which is the number of days the Participant was
continuously providing services to the Company during the Performance Period
through the date immediately prior to the Participant’s Separation from Service,
and the denominator of which is the total number of days in the Performance
Period. Prorated awards will be paid to the Participant at the time provided in
Paragraph 5 provided that, in the event Participant involuntarily Separates from
Service without Cause or due to disability, he or she has executed a release,
any waiting period in connection with such release has expired, he or she has
not exercised any rights to revoke the release and he or she has followed any
other applicable and customary termination procedures, as determined by the
Company in its sole discretion. For clarity, “disability” as used herein means a
condition or circumstance such that the Participant has become totally and
permanently disabled as defined or described in the Company’s long term
disability benefit plan applicable to executive officers as in effect at the
time the Participant incurs a disability.
          (d) No payment shall be made with respect to the Restricted Stock
Units that are forfeited in accordance with this Paragraph 4 and the Participant
will have no further rights under this Agreement with respect to any Restricted
Stock Units that are forfeited.
          5. Payment of Restricted Stock Units. Vested Restricted Stock Units,
if any, shall be converted into an equivalent number of shares of Common Stock
and shall be paid to the Participant on or after the third business day after
the Company’s annual audit for fiscal year 2012 has been completed and the
Company’s fiscal year 2012 annual report on Form 10-K has been filed with the
Securities and Exchange Commission, but in no event later than December 31,
2013, subject to the six-month delay described in Paragraph 14(b), if
applicable. Notwithstanding the preceding sentence, in the event of a
Participant’s death, the Participant’s estate will be eligible to receive an
amount not greater than one-hundred percent (100%) of the Restricted Stock Unit
Target Award, prorated to reflect the number of days he or she worked during the
Performance Period, and such amount, which will be determined in the Committee’s
sole discretion, will be paid in the year following Participant’s death.

3



--------------------------------------------------------------------------------



 



For clarity, awards that are prorated due to a Participant’s death will be
calculated as follows: one-hundred percent (100%) or such lesser percentage, as
determined in the sole discretion of the Committee, of the Restricted Stock Unit
Target Award will be multiplied by a fraction, the numerator of which is the
number of days the Participant was continuously providing services to the
Company during the Performance Period through the date immediately prior to the
Participant’s death, and the denominator of which is the total number of days in
the Performance Period.
          6. Dividend Equivalents. Until such time as the Restricted Stock Unit
Target Award is paid or forfeited, dividend equivalents shall accrue on a cash
basis with respect to the Restricted Stock Unit Target Award on each payment
date for a cash dividend or cash distribution (regular or otherwise) paid by the
Company on its shares of Common Stock during the Performance Period. Dividend
equivalents shall accrue interest until paid, which will be calculated monthly
based on the rate of interest paid on the Company’s cash investment account in
which the dividend equivalents are held; provided, however that the Committee,
in its discretion, may change the account with respect to which interest is
determined. All dividend equivalents and interest shall be subject to the same
vesting and other restrictions and payment terms as apply to the Restricted
Stock Unit Target Award with respect to which the dividend equivalents are paid.
Dividend equivalents and interest shall be paid in cash at the time provided in
Paragraph 5. The Participant shall not be entitled to receive actual dividends
in respect of the Restricted Stock Unit Target Award prior to the issuance of
shares of Common Stock in payment thereof.
          7. Grant Subject to Equity Plan Provisions; Conditions on Issuance of
Shares.
          (a) This grant is made pursuant to the Equity Plan, the terms of which
are incorporated herein by reference, and in all respects shall be interpreted
in accordance with the Equity Plan. The grant and payment of the Restricted
Stock Units are subject to interpretations, regulations and determinations
concerning the Equity Plan established from time to time by the Committee in
accordance with the provisions of the Equity Plan, including, but not limited
to, provisions pertaining to (i) the registration, qualification or listing of
the shares, (ii) changes in capitalization of the Company and (iii) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Equity Plan,
and its decisions shall be conclusive as to any questions arising hereunder.
          (b) The obligation of the Company to deliver shares of Common Stock
shall also be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Common Stock upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue of Common Stock,
the Common Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

4



--------------------------------------------------------------------------------



 



          (c) The issuance of Common Stock to the Participant pursuant to this
Agreement is subject to any applicable taxes and other laws or regulations of
the United States or of any state having jurisdiction thereof. The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock pursuant to this Agreement prior to the payment by the Participant (or
prior to arrangements made by the Participant to pay which shall be satisfactory
to the Company) all amounts which, under federal, state or local tax law, the
Company (or other employer corporation) is required to withhold upon issuance of
Common Stock.
          8. Tax Withholding. The Company shall notify the Participant of the
amount of tax which must be withheld by the Company under all applicable
federal, state and local tax laws. The Participant agrees to make arrangements
satisfactory to the Company to provide for the payment of, any federal, state,
local or other taxes that the Company is required to withhold with respect to
the Restricted Stock Units and any accrued dividend equivalents. The Committee
may permit a Participant to satisfy all or part of his or her tax withholding
obligations by having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant or by having
the Company withhold a number of shares of Common Stock that become vested
having a fair market value equal to the tax withholding obligations. The fair
market value of the shares to be withheld or delivered will be determined as of
the date that the taxes are required to be withheld.
          9. No Right to Continued Employment. Nothing in this Agreement or in
the LTIP or Equity Plan shall confer upon the Participant any right to continue
in the employment or other service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company or any
Affiliate, which are hereby expressly reserved, to discharge the Participant at
any time for any reasons whatsoever, with or without cause.
          10. No Shareholder Rights. Neither the Participant, nor any person
entitled to receive payment in the event of the Participant’s death, shall have
any of the rights and privileges of a shareholder with respect to shares of
Common Stock, until certificates for shares have been issued upon payment of the
Restricted Stock Units.
          11. NonTransferability. The rights and interests of the Participant
under this Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated except, in the event of the death of the
Participant, by will or by the laws of descent and distribution. Common Stock
covered by each Restricted Stock Unit granted under this Agreement shall become
freely transferable by the Participant (subject to the registration requirements
for transfers of securities under the Securities Act of 1933) after the payment
of vested Restricted Stock Units pursuant to Paragraph 5.

5



--------------------------------------------------------------------------------



 



          12. Adjustments. If the outstanding shares of the Common Stock of the
Company are increased, decreased, changed into or exchanged for a different
number of kind of shares or securities of the Company through (a) a distribution
or payment of a dividend on the Common Stock in shares of Common Stock,
(b) subdivision of reclassification, in a stock split or similar transaction, of
the outstanding shares of Common Stock into a greater number of shares, (c)
combination or reclassification of, in a reverse stock split or similar
transaction, the outstanding shares of Common Stock into a lesser number of
shares, or (d) issuance of any shares of capital stock by reclassification of
the Common Stock, then an appropriate and proportionate adjustment shall be made
in the number and kind of Restricted Stock Units. Adjustments shall be made by
the Board, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final, binding and conclusive.
          13. Administration. The Committee shall have the power to
(a) interpret this Agreement; (b) adopt such rules for the administration,
interpretation and application of this Agreement as are consistent therewith;
(c) interpret, amend or revoke any such rules; and (d) at its sole discretion,
accelerate the time when the restrictions on the Restricted Stock Units shall
lapse. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation with respect
to the Restricted Stock Unit Target Award.
          14. Section 409A.
          (a) This Agreement is intended, and shall be interpreted, to meet the
requirements of Code section 409A and the regulations issued thereunder. To the
extent that any provision of this Agreement would cause a conflict with the
requirements of Code section 409A, or would cause the administration of the
Agreement to fail to satisfy Code section 409A, such provision shall be deemed
null and void to the extent permitted by applicable law. Nothing herein shall be
construed as a guarantee of any particular tax treatment to a Participant.
          (b) Notwithstanding anything in this Agreement or the LTIP to the
contrary, Vested Restricted Stock Units shall not be paid during the six-month
period following a Participant’s Separation from Service unless the Company
determines, in its good faith judgment, that paying such amounts would not cause
the Participant to incur an additional tax under Code section 409A, in which
case the Restricted Stock Units shall be paid during the first month following
the end of the six-month period.
          15. Unsecured General Creditor. The Company’s obligation hereunder
shall constitute a general, unsecured obligation, payable solely out of its
general assets, and the Participant shall have no right to any specific assets
of the Company.
          16. Miscellaneous.
          (a) This Agreement may be executed in one or more counterparts, all of
which taken together will constitute one and the same instrument.
          (b) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.

6



--------------------------------------------------------------------------------



 



          (c) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Delaware, without regard
to conflict of law principles.
          (d) This Agreement constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein.
          (e) Except as otherwise herein provided, this Agreement shall be
binding upon and shall inure to the benefit of the Company, its successors and
assigns, and of the Participant and the Participant’s personal representatives.
          By accepting the grant of the Restricted Stock Units under this
Agreement, the Participant hereby agrees to be bound by the terms and conditions
of the LTIP and this Agreement, a copy of which is attached. The payment of any
award hereunder is expressly conditioned upon the terms and conditions of the
LTIP and this Agreement.
[signature page follows]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

                  USA MOBILITY, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                PARTICIPANT    
 
                     
 
           
 
  Name:        

8